Exhibit 10.4

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into on May 6, 2016, and
effective as of July 1, 2016 (the “Effective Date”), by and between Jodi Taylor
(the “Executive”) and The Container Store Group, Inc. (formerly known as TCS
Holdings, Inc.), a Delaware corporation (“Parent”), and any of its subsidiaries
and affiliates as may employ the Executive from time to time (collectively, and
together with any successor thereto, the “Company”).

 

RECITALS

 

WHEREAS, the Executive serves as Chief Financial Officer of the Company;

 

WHEREAS, the Company and the Executive desire to modify Executive’s title to be
Chief Financial Officer, Chief Administrative Officer and Secretary;

 

WHEREAS, the Company desires to assure itself of the continued services of the
Executive by engaging the Executive to perform services on the terms and subject
to the conditions set out in this Agreement;

 

WHEREAS, the Executive desires to provide services to the Company on the terms
and subject to the conditions set out in this Agreement; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

ARTICLE I.
DEFINED TERMS

 

1.1                                 Previously Defined Terms.  As used herein,
each term defined in the first paragraph and recitals of this Agreement shall
have the meaning set forth above.

 

1.2                                 Definitions.  As used herein, the following
terms shall have the following respective meanings:

 

(a)                                 “Affiliate” means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by, or
under common control with, such Person. As used in the preceding sentence,
“control” has the meaning given such term under Rule 405 of the Securities Act
of 1933, as amended.

 

(b)                                 “Annual Base Salary” has the meaning set
forth in Section 3.1.

 

(c)                                  “Annual Bonus” has the meaning set forth in
Section 3.2.

 

(d)                                 “Board” means the Board of Directors of the
Parent.

 

--------------------------------------------------------------------------------


 

(e)                                  The Company shall have “Cause” to terminate
the Executive’s employment hereunder upon the occurrence of any one or more of
the following events:  (i) a material breach by the Executive of any material
provision of this Agreement which is not corrected by the Executive within
thirty (30) days after receipt of written notice from the Company specifying
such breach, to the extent such breach is capable of cure; (ii) the Executive’s
conviction of, or entry by the Executive of a guilty or nolo contendere plea to,
the commission of a felony or a crime involving moral turpitude, other than
vicarious liability or traffic violations; (iii) the Executive’s intentional
breach of Company policies constituting theft or embezzlement from the Company
or any of its customers or suppliers; or (iv) the Executive’s gross neglect or
intentional misconduct in connection with the performance of any material
portion of the Executive’s duties (which, in the case of the Executive’s gross
neglect, is not corrected by the Executive within thirty (30) days after receipt
of written notice from the Company specifying such neglect, to the extent that
such neglect is capable of cure).

 

(f)                                   “Change in Control” means the occurrence
of any of the following events, provided that such event also constitutes a
“change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5):  (i) a change in ownership or control of Parent effected
through a transaction or series of transactions (other than an offering of
equity securities of Parent or any of its subsidiaries to the general public
through a registration statement filed with the Securities and Exchange
Commission) whereby any “person” or related “group” of “persons” (as such terms
are used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended) (other than Parent, any of its subsidiaries, any employee benefit
plan maintained by Parent or any of its subsidiaries, any Principal Stockholder
or any “person” that, prior to such transaction, directly or indirectly
controls, is controlled by, or is under common control with, Parent or a
Principal Stockholder) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of securities of Parent possessing more than fifty percent (50%) of the
total combined voting power of Parent’s securities outstanding immediately after
such acquisition; (ii) individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election by Parent’s
stockholders, or nomination for election by the Board, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board; or (iii) the consummation by Parent
(whether directly involving Parent or indirectly involving Parent through one or
more intermediaries) of a sale or other disposition of all or substantially all
of Parent’s assets, other than a transaction which results in Parent’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of Parent or the person that, as a result of the transaction,
controls, directly or indirectly, Parent or owns, directly or indirectly, all or
substantially all of Parent’s assets or otherwise succeeds to the business of
Parent (Parent or such person, the “Successor Entity”)) directly or indirectly,
at least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction.

 

2

--------------------------------------------------------------------------------


 

(g)                                  “Change in Control Period” means the period
beginning on the date of a Change in Control and ending on the second
anniversary of such Change in Control.

 

(h)                                 “Compensation Committee” means the
Compensation Committee of the Board.

 

(i)                                     “Competitive Business” has the meaning
set forth in Section 6.1.

 

(j)                                    “Continuation Period” has the meaning set
forth in Section 5.2.

 

(k)                                 “Date of Termination” means: (i) if the
Executive’s employment is terminated by her death, the date of her death;
(ii) if the Executive’s employment is terminated pursuant to Sections
4.1(b)—(f), either the date indicated in the Notice of Termination or the date
specified by the Company pursuant to Section 4.2, whichever is earlier; or
(iii) if the Executive’s employment is terminated due to the expiration of the
Term under Section 2.2, the date of expiration of the then-current Term.

 

(l)                                     “Disability” means the Executive’s
incapacity to perform the essential duties of her position for any six
(6) months (whether or not consecutive) during any twelve (12) month period due
to the Executive’s physical or mental illness, as determined by a physician
mutually acceptable to, and agreed to in good faith by, a majority of the Board
and the Executive.

 

(m)                             “Fiscal Year” means the fiscal year of the
Company, as in effect from time to time.

 

(n)                                 The Executive shall have “Good Reason” to
resign from her employment hereunder upon the occurrence of any one or more of
the following events without her prior written consent:  (i) an adverse change
in the Executive’s title or reporting line or the Executive’s material duties,
authorities or responsibilities; (ii) the assignment to the Executive of duties
materially inconsistent with her position; (iii) a material breach by the
Company of any material provision of this Agreement; (iv) a reduction of the
Executive’s Annual Base Salary or benefits hereunder (other than any such
reduction by no more than 10% of the Executive’s Annual Base Salary which is
part of, and generally consistent with, a general reduction affecting other
similarly situated executives of the Company) or Annual Bonus opportunity (it
being understood that the Performance Targets shall be determined annually by
the Board); (v) failure of the Company to pay any portion of the Annual Base
Salary or Annual Bonus otherwise payable to the Executive or to provide the
benefits set forth in Section 3.4 (other than as provided in clause (iv) above);
or (vi) the Company’s requiring the Executive to be headquartered at any office
or location more than fifty (50) miles from Coppell, Texas, except for required
travel on the Company’s business to an extent substantially consistent with the
Executive’s present business travel obligations; provided, however, that
notwithstanding any of the foregoing the Executive may not resign from her
employment for Good Reason unless: (A) the Executive provides the Company with
at least sixty (60) days prior written Notice of Termination of her intent to
resign for Good Reason and (B) the Company has not corrected the circumstances
constituting Good Reason prior to the Date of Termination specified in the
Notice of Termination; provided that

 

3

--------------------------------------------------------------------------------


 

such Notice of Termination may not be given later than ninety (90) days after
the initial occurrence of the event constituting Good Reason.

 

(o)                                 “Health Gross-Up Payment” means an
additional amount equal to the federal, state and local income and payroll taxes
that the Executive incurs on each monthly Health Payment.

 

(p)                                 “Health Payment” means the monthly premium
amount paid by the Executive pursuant to Section 5.2.

 

(q)                                 “Incumbent Board” has the meaning set forth
in Section 1.2(f).

 

(r)                                    “Initial Term” has the meaning set forth
in Section 2.2.

 

(s)                                   “Notice of Termination” has the meaning
set forth in Section 4.2.

 

(t)                                    “Performance Target” has the meaning set
forth in Section 3.2.

 

(u)                                 “Person” means an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, governmental authority or
other entity of whatever nature.

 

(v)                                 “Proprietary Information” has the meaning
set forth in Section 7.1.

 

(w)                               “Restricted Period” has the meaning set forth
in Section 6.1.

 

(x)                                 “Section 409A” means Section 409A of the
United States Internal Revenue Code of 1986, as amended, and the Department of
Treasury regulations and other interpretive guidance issued with respect
thereto.

 

(y)                                 “Term” has the meaning set forth in
Section 2.2.

 

ARTICLE II.
EMPLOYMENT

 

2.1                                 Employment of Executive.  The Company hereby
agrees to employ the Executive, and the Executive agrees to enter into the
employ of the Company, on the terms and subject to the conditions herein
provided.

 

2.2                                 Term.  The term of employment under this
Agreement (the “Initial Term”) shall be for the period beginning on the
Effective Date and ending on the third (3rd) anniversary thereof, unless earlier
terminated as provided in Section 4.1. On the third (3rd) anniversary of the
Effective Date and on each subsequent anniversary of the Effective Date, the
employment term hereunder shall automatically be extended for successive one
(1)-year periods (such periods, together with the Initial Term, the “Term”),
unless either the Executive or the Company elects not to so extend the Term by
notifying the other party in writing of such election no later than ninety (90)
days prior to the last day of the then-current Term.

 

4

--------------------------------------------------------------------------------


 

2.3                                 Position and Duties.  During the Term, the
Executive shall serve as the Company’s Chief Financial Officer, Chief
Administrative Officer and Secretary with such customary responsibilities,
duties and authority as may from time to time be assigned to the Executive by
the Board.  Such duties, responsibilities and authority may include services for
one or more subsidiaries or Affiliates of the Company.  The Executive shall
report to the Chief Executive Officer.  The Executive shall devote substantially
all her working time and efforts to the business and affairs of the Company. 
The Executive agrees to observe and comply with the Company’s rules and
policies, as the same may be adopted and amended from time to time.

 

ARTICLE III.
COMPENSATION AND RELATED MATTERS

 

3.1                                 Annual Base Salary.  During the Term, the
Executive shall receive a base salary at an initial rate of $525,000 per annum,
which shall be paid in accordance with the customary payroll practices of the
Company, subject to review annually for possible increase, but not decrease
(other than any decrease that would not constitute Good Reason), in the Board’s
discretion (the “Annual Base Salary”).

 

3.2                                 Annual Bonus.  With respect to each Fiscal
Year that ends during the Term, the Executive shall be eligible to receive an
annual cash bonus (the “Annual Bonus”) based upon Company annual EBITDA and/or
other financial and non-financial performance targets (the “Performance
Targets”), established by the Board; provided that if any such Performance
Target is based on Company annual EBITDA, EBITDA shall be determined in the same
manner, and with the same adjustments, as Consolidated EBITDA (as defined in the
Credit Agreement, entered into as of April 6, 2012, among the Company, the
Guarantors (as defined therein) party thereto, the Lenders (as defined therein),
JPMorgan Chase Bank, N.A., and the other parties thereto, as amended from time
to time (the “Credit Agreement”)), is determined for purposes of the Credit
Agreement.  With respect to Fiscal Year 2016, the Performance Targets for the
Annual Bonus shall be total consolidated annual sales (25%), Company
consolidated adjusted annual EBITDA (50%) and adjusted annual EBITDA determined
on a store-by-store basis for stores that have been open for at least 12 months
as of April 1, 2016 (25%), subject to the scale previously agreed between the
parties hereto.  The target Annual Bonus shall be 50% of the Annual Base Salary
and the maximum Annual Bonus shall be 100% of the Annual Base Salary.  The
amount of the Annual Bonus shall be based upon the Company’s attainment of the
Performance Targets, as determined by the Board (or any authorized committee of
the Board).  If the percentile level of achievement of a Performance Target is
between two levels, the amount earned shall be determined on the basis of a
straight-line interpolation between such levels.  Each such Annual Bonus shall
be payable within thirty (30) days following the completion of the audited
financials for the Fiscal Year to which such Annual Bonus relates, but in any
event within the period required by Section 409A such that it qualifies as a
“short-term deferral” pursuant to Section 1.409A-1(b)(4) of the Department of
Treasury Regulations.  Notwithstanding the foregoing, except as set forth in
Article V, no bonus shall be payable with respect to any Fiscal Year unless the
Executive remains continuously employed with the Company during the period
beginning on the Effective Date and ending on the last day of such Fiscal Year. 
To the extent that the Company becomes subject to Section 162(m) of the Code
(and all applicable post-initial public offering transition periods have expired
with respect to applicable Company plans), the Annual Bonus for any applicable
Fiscal Year will be payable pursuant to a “qualified

 

5

--------------------------------------------------------------------------------


 

performance-based compensation” bonus plan that has been approved by the
stockholders of the Company in accordance with the provisions for such approval
under Section 162(m) of the Code and the regulations promulgated thereunder, and
on the basis of the Executive’s or the Company’s attainment of objective
financial or other operating criteria established by the Compensation Committee
in its sole good faith discretion and in accordance with Section 162(m) of the
Code and the regulations promulgated thereunder.

 

3.3                                 Annual Equity-based Compensation.  On the
Effective Date, the Executive shall be granted time-based restricted shares of
the Company’s common stock (the “2016 Time-vesting Restricted Shares”) with a
value (based on the closing price per share of Company common stock on the grant
date) equal to 11.9% of the Annual Base Salary, which will vest in three equal
annual installments on April 1, 2017, April 1, 2018 and April 1, 2019, subject
only to the Executive’s continued employment through each vesting date.  In
addition, on the Effective Date, the Executive shall be granted
performance-based restricted shares of the Company’s common stock (the “2016
Performance-vesting Restricted Shares”) with a target value (based on the
closing price per share of Company common stock on the grant date) equal to
35.7% of the Annual Base Salary.  Of the 2016 Performance-vesting Restricted
Shares, 25% shall performance-vest based on the achievement by the Company of
specified annual sales targets in Fiscal Year 2016 and 75% shall
performance-vest based on the achievement by the Company of specified Company
consolidated adjusted annual EBITDA targets in Fiscal Year 2016 as previously
agreed between the parties hereto.  The number of 2016 Performance-vesting
Restricted Shares that performance-vest shall be between 0% and 130% of the
target number granted.  The 2016 Performance-vesting Restricted Shares that
performance-vest shall also be subject to time-based vesting in three equal
annual installments on April 1, 2018, April 1, 2019 and April 1, 2020, subject
to the Executive’s continued employment through each such date except as set
forth in Article V (the “2016 Performance-vesting Restricted Shares”).  The 2016
Time-vesting Restricted Shares and the 2016 Performance-vesting Restricted
Shares shall be subject to the terms of the Company’s 2013 Incentive Award Plan
and an award agreement thereunder.  With respect to Fiscal Years 2017 and 2018,
the amount and form of Executive’s annual equity awards and the applicable
performance targets thereunder shall be determined in or prior to the applicable
years.  If the percentile level of achievement of a performance target is
between two levels, the amount earned shall be determined on the basis of a
straight-line interpolation between such levels.

 

3.4                                 Benefits.  During the Term, the Executive
shall be entitled to the following benefits: (a) participation in the Company’s
employee health and welfare benefit plans and programs and arrangements which
are applicable to the Company’s senior executives as may be adopted by the
Company from time to time, subject to the terms and conditions of the applicable
employee benefit plan, program or arrangement, and (b) indemnification and/or
directors and officers liability insurance coverage insuring the Executive
against insurable events which occur while the Executive is a director or
executive officer of the Company, on terms and conditions that are comparable to
those then provided to other current or former directors or executive officers
of the Company.

 

3.5                                 Vacation and Holidays.  During the Term, the
Executive shall be entitled to paid vacation and holidays in accordance with the
Company’s policies applicable to senior executives of the Company, provided that
the Executive shall be entitled to paid vacation of no

 

6

--------------------------------------------------------------------------------


 

less than four (4) weeks for each full Fiscal Year during the Term.  Any
vacation shall be taken at the reasonable and mutual convenience of the Company
and the Executive.

 

3.6                                 Expenses.  During the Term, the Company
shall reimburse the Executive for all reasonable travel and other business
expenses incurred by her in the performance of her duties to the Company in
accordance with the Company’s expense reimbursement policy.

 

ARTICLE IV.
TERMINATION

 

4.1                                 Circumstances.  During the Term, the
Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

 

(a)                                 Death.  The Executive’s employment hereunder
shall terminate upon her death.

 

(b)                                 Disability.  If the Executive has incurred a
Disability, the Company may terminate the Executive’s employment due thereto.

 

(c)                                  Termination for Cause.  The Company may
terminate the Executive’s employment for Cause.

 

(d)                                 Termination without Cause.  The Company may
terminate the Executive’s employment without Cause.

 

(e)                                  Resignation for Good Reason.  The Executive
may resign from her employment for Good Reason.

 

(f)                                   Resignation without Good Reason.  The
Executive may resign from her employment without Good Reason.

 

4.2                                 Notice of Termination.  Any termination of
the Executive’s employment by the Company or by the Executive pursuant to
Section 4.1 (other than termination due to death pursuant to Section 4.1(a))
shall be communicated by a written notice to the other party hereto.  Such
written notice (a “Notice of Termination”) shall: (a) indicate the specific
termination provision in this Agreement relied upon; and (b) specify a Date of
Termination which, (i) if submitted by the Executive, shall be at least sixty
(60) days, but no more than six (6) months, following the date of such notice
and (ii) if submitted by the Company in connection with a termination of
employment by the Company without Cause, shall be at least thirty (30) days
following the date of such notice. Notwithstanding the foregoing, the Company
may, in its sole discretion, change the Executive’s proposed Date of Termination
to any date following the Company’s receipt of the Executive’s Notice of
Termination and prior to the date specified in such Notice of Termination.  A
Notice of Termination submitted by the Company in connection with a termination
of employment by the Company for Cause may provide for a Date of Termination on
the date the Executive receives the Notice of Termination, or any date
thereafter chosen by the Company in its sole discretion; provided that,
notwithstanding the foregoing, any Notice of Termination submitted by the
Company in connection with a termination of the

 

7

--------------------------------------------------------------------------------


 

Executive’s employment for Cause within the meaning of Section 1.2(e)(i) (due to
the Executive’s material breach of any material provision of this Agreement) or
Section 1.2(e)(iv) (due to the Executive’s gross neglect in connection with the
performance of any material portion of the Executive’s duties) shall indicate a
Date of Termination that is at least thirty (30) days following the date of such
notice, provided that such breach is capable of cure.  The failure by the
Company or the Executive to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause, Good Reason or Disability
shall not waive any right of the Company or the Executive hereunder or preclude
the Company or the Executive from asserting such fact or circumstance in
enforcing the Company’s or the Executive’s rights hereunder; provided that a
Notice of Termination submitted by the Executive of her intent to resign for
Good Reason may not be given later than 90 days after the initial occurrence of
the event constituting Good Reason.

 

4.3                                 Company Obligations upon Termination.  Upon
termination of the Executive’s employment, the Executive (or, in the event of
Executive’s death, such person as the Executive shall designate prior to the
Executive’s death in a written notice to the Company or, if no such person is
designated, the Executive’s estate) shall be entitled to receive: (a) any amount
of the Annual Base Salary through the Date of Termination not theretofore paid;
(b) any reimbursement of expenses incurred through the Date of Termination owing
to the Executive under Section 3.6; (c) any accrued but unused vacation pay owed
to the Executive pursuant to Section 3.5; and (d) any amount arising from the
Executive’s participation in, or benefits under, any employee benefit plans,
programs or arrangements under Section 3.4, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (including, if applicable, any death benefits).   Any
equity-based awards the Executive holds on the Date of Termination shall be paid
at the times provided in the applicable plan or award agreement.  Except as
otherwise set forth in Sections 5.1 and 5.2 below, the payments and benefits
described in this Section 4.3 shall be the only payments and benefits payable in
the event of the Executive’s termination of employment for any reason (other
than, for the avoidance of doubt, any payments or benefits to which the
Executive is entitled by virtue of her being a stockholder of the Company).  The
amounts in subsections (a)-(c) above shall be paid within sixty (60) days after
the Date of Termination or, if earlier, on or before the time required by law,
but in any event within the period required by Section 409A such that it
qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of the
Department of Treasury Regulations.

 

ARTICLE V.
SEVERANCE PAYMENTS

 

5.1                                 Termination due to Death.  If the
Executive’s employment is terminated pursuant to Section 4.1(a) due to the
Executive’s death, then, notwithstanding the penultimate sentence of
Section 3.2, in addition to the amounts set forth in Section 4.3, (a) all
unvested stock options held by the Executive immediately prior to the Date of
Termination shall, as of the Date of Termination, become vested and exercisable,
subject to the terms and conditions of the applicable equity plan and equity
award agreement(s) (other than those relating to vesting or forfeiture upon
termination of employment), (b) all performance-based restricted share awards
held by the Executive immediately prior to the Date of Termination for which the
applicable performance period has ended shall, as of the Date of Termination,
vest in the amount

 

8

--------------------------------------------------------------------------------


 

determined based on the actual level of achievement of the performance targets,
subject to the terms and conditions of the applicable equity plan and equity
award agreement(s) (other than those relating to vesting or forfeiture upon
termination of employment), and (c) the Company shall pay to the Executive (or
to such person as the Executive shall designate prior to the Executive’s death
in a written notice to the Company or, if no such person is designated, the
Executive’s estate) a prorated amount of the Annual Bonus for the Fiscal Year in
which the Date of Termination occurs that the Executive would have received to
the extent she remained employed through the end of the Fiscal Year in which the
Date of Termination occurred based on the Company’s actual attainment of the
applicable Performance Targets (prorated based on the number days that the
Executive is employed by the Company during the Fiscal Year in which the Date of
Termination occurs), payable at the same time such Annual Bonus would have been
paid had the Executive remained employed through the end of the Fiscal Year in
which the Date of Termination occurs but in any event within the period required
by Section 409A such that it qualifies as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Department of Treasury Regulations (but in no
event earlier than January 1, or later than December 31, of the calendar year
immediately following the calendar year in which the Date of Termination
occurs).

 

9

--------------------------------------------------------------------------------


 

5.2                                 Termination without Cause; Resignation for
Good Reason; Due to Disability. If (a) the Executive’s employment is terminated
by the Company without Cause pursuant to Section 4.1(d) or due to Disability
pursuant to Section 4.1(b), or (b) the Executive resigns from her employment for
Good Reason pursuant to Section 4.1(e), then in addition to the amounts set
forth in Section 4.3, (i) the Company shall pay the Executive an amount equal to
two (2) times the sum of (x) the Annual Base Salary as in effect immediately
prior to the Date of Termination (but prior to any reduction that constitutes
Good Reason) and (y) the greater of (I) the Annual Bonus earned by the Executive
for the Fiscal Year immediately prior to Fiscal Year in which the Date of
Termination occurs, and (II) 50% of the Annual Base Salary (prorated based on
the number days that the Executive is employed by the Company during the Fiscal
Year in which the Date of Termination occurs), payable in equal installments in
accordance with the Company’s payroll practices (disregarding, however, any past
or future changes in the Company’s payroll practices that would result in an
impermissible change in the timing of payments under this provision for purposes
of Section 409A), during the two (2)-year period beginning on the first payroll
date that follows the thirtieth (30th) day following the Date of Termination,
(ii) all unvested stock options held by the Executive immediately prior to the
Date of Termination shall, as of the Date of Termination, become vested and
exercisable, subject to the terms and conditions of the applicable equity plan
and equity award agreement(s) (other than those relating to vesting or
forfeiture upon termination of employment), (iii) all performance-based
restricted share awards held by the Executive immediately prior to the Date of
Termination for which the applicable performance period has ended shall vest, as
of the Date of Termination, in the amount determined based on the actual level
of achievement of the performance targets, subject to the terms and conditions
of the applicable equity plan and equity award agreement(s) (other than those
relating to vesting or forfeiture upon termination of employment), and
(iv) during the two (2)-year period beginning on the Date of Termination (such
period, the “Continuation Period”), the Executive and her eligible dependents,
if applicable, shall be entitled to continued participation in the Company’s
medical, health, disability and similar welfare benefit plans in which she and
her eligible dependents, if applicable, were participating on the Date of
Termination at the Company’s sole expense; provided that if such continued
participation is not permitted under such plans, the Company shall provide to
the Executive and her eligible dependents, if applicable, substantially similar
benefits during the Continuation Period; provided, further, that in order to
receive such continued coverage, the Executive shall be required to pay to the
Company at the same time that premium payments are due for the month an amount
equal to the full monthly premium payments required for such coverage. The
Company shall reimburse to the Executive monthly the Health Payment no later
than the next payroll date of the Company that occurs after the date the premium
for the month is paid by the Executive.  In addition, on each date on which the
monthly Health Payments are made, the Company shall pay to the Executive the
Health Gross-Up Payment.  The COBRA health continuation period under
Section 4980B of the Code shall run concurrently with the period of continued
health coverage following the termination date.  The Health Payment paid to the
Executive during the period of time during which the Executive would be entitled
to continuation coverage under the Company’s group health plan under COBRA is
intended to qualify for the exception from deferred compensation as a medical
benefit provided in accordance with the requirements of
Section 1.409A-1(b)(9)(v)(B) of the Department of Treasury Regulations.  The
Health Payment and the Health Gross-up Payment shall be reimbursed to the
Executive in a manner that complies with the requirements of
Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations. If the

 

10

--------------------------------------------------------------------------------


 

Executive dies after the Executive becomes entitled to any payments pursuant to
Section 4.3 or this Section 5.2, any remaining unpaid amounts shall be paid, at
the time and in the manner such payments otherwise would have been paid to the
Executive, to such person as the Executive shall designate in a written notice
to the Company (or, if no such person is designated, to her estate). 
Notwithstanding the foregoing, if, during a Change in Control Period, (i) the
Executive’s employment is terminated by the Company without Cause pursuant to
Section 4.1(d) or due to Disability pursuant to Section 4.1(b) or (ii) the
Executive resigns from her employment for Good Reason pursuant to
Section 4.1(e), then the amount provided for in (i) above shall be paid to the
Executive in one lump sum payment on the thirtieth (30th) day following the Date
of Termination.

 

5.3                                 Section 409A.  Notwithstanding any provision
to the contrary in this Agreement, no cash payments or other benefits described
in Section 5.2 will be paid or made available to the Executive unless the
Executive’s termination of employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations, and unless, on or prior to the thirtieth (30th) day following the
Date of Termination, (a) the Executive shall have executed a waiver and release
of claims in the form attached as Exhibit A hereto, and (b) such release shall
not have been revoked by the Executive prior to such thirtieth (30th) day. 
Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed at the time of her separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which the Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then
such portion of the Executive’s termination benefits shall not be provided to
the Executive prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Executive’s “separation from service” with
the Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A of the Code) or (ii) the date of the Executive’s
death.  Upon the expiration of the applicable deferral period under
Section 409A(a)(2)(B)(i) of the Code, all payments deferred pursuant to
Section 5.2 shall be paid in a lump sum to the Executive, and any remaining
payments due under this Agreement shall be paid as otherwise provided herein. 
For the avoidance of doubt, no payments or benefits shall be payable under
Section 5.2 in the event of the Executive’s termination of employment due to
expiration of the Term under Section 2.2.

 

5.4                                 Survival.  The expiration or termination of
the Term shall not impair the rights or obligations of any party hereto that
shall have accrued prior to such expiration or termination.

 

ARTICLE VI.
NON-COMPETITION; NON-SOLICITATION

 

6.1                                 Non-Competition Obligation.  The Executive
shall not, at any time during the period commencing on the Effective Date and
ending on the second (2nd) anniversary of the Date of Termination (the
“Restricted Period”), directly or indirectly, enter the employ of, or render any
services to, any Person engaged in any business in North America or anywhere in
the world in which the Company conducts business as of the Date of Termination
(a) which derives more than fifteen percent (15%) of its consolidated revenues
from the marketing or distribution of products sold by the Company, (b) which
participates in the manufacturing or design of

 

11

--------------------------------------------------------------------------------


 

modular or component shelving or drawer systems or other material products of
Elfa Group AB and its subsidiaries, or (c) which, as of the Date of Termination,
the Board (including any committee thereof) or senior management of the Company
has taken active steps to engage in or acquire (any such business, a
“Competitive Business”); and the Executive shall not become interested in any
such Competitive Business, directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any other relationship or capacity; provided, however, that nothing
contained in this Section 6.1 shall be deemed to prohibit the Executive from
working for another retail organization, provided that the Executive is not
engaged in any aspect of the business of such retail organization (including,
but not limited to, starting any division or other segment of such retail
organization in a Competitive Business), whether in a supervisory, consultative
or other capacity, relating to a Competitive Business.  For the avoidance of
doubt, the Executive’s position as a senior executive officer of a retail
organization, of which a Competitive Business is an immaterial aspect of its
general retail business, shall not be prohibited by, or constitute a violation
of, the terms of this Section 6.1; provided that the Executive does not
participate in any day-to-day operations or in any strategic or other decisions
relating to the conduct of such retail organization as it relates to a
Competitive Business and, to the extent necessary, has delegated such
responsibilities to other management personnel of such retail organization.  It
is expressly agreed that nothing contained in this Section 6.1 shall be deemed
to prohibit the Executive from acquiring, solely as an investment, up to five
percent (5%) of the outstanding shares of capital stock of any public
corporation or working for a retail organization, provided that the Executive is
not, directly or indirectly, engaged in a business relating to a Competitive
Business.

 

6.2                                 Non-Solicitation Obligation.  The Executive
shall not, at any time during the Restricted Period, for her benefit or for the
benefit of any other Person, solicit the employment or services of, or hire (or
cause any Person to so solicit or hire), any person who upon the termination of
the Executive’s employment hereunder, or within twelve (12) months prior
thereto, was (a) employed by the Company or (b) a consultant to the Company. The
restrictions in this Section 6.2 shall not apply to (i) general solicitations
that are not specifically directed to employees of or consultants to the
Company, (ii) at the request of a former employee, serving as an employment
reference for such former employee or (iii) solicitations or hirings of former
employees of the Company whose employment was terminated by the Company without
“Cause” or who terminated their employment for “Good Reason” (as such terms are
defined in the applicable employment agreement or, in the absence of such an
agreement, as determined by a majority of the Board in its good faith
discretion).

 

6.3                                 Definition.  As used in this Article VI, the
term “Company” shall include the Company (as defined in the preamble hereof) and
any of its direct or indirect subsidiaries.

 

6.4                                 Amendment.  The provisions contained in
Sections 6.1 and 6.2 may be altered and/or waived only with the prior written
consent of a majority of the Board or the Compensation Committee.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VII.
NONDISCLOSURE OF PROPRIETARY INFORMATION

 

7.1                                 Nondisclosure.  Except as required in the
faithful performance of the Executive’s duties hereunder or pursuant to
Section 7.3, the Executive shall, during the Term and after the Date of
Termination, maintain in confidence and shall not directly or indirectly, use,
disseminate, disclose or publish, or use for her benefit or the benefit of any
Person, any confidential or proprietary information or trade secrets of or
relating to the Company, including, without limitation, information with respect
to the Company’s operations, processes, protocols, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment (“Proprietary Information”), or deliver to any Person any
document, record, notebook, computer program or similar repository of or
containing any such Proprietary Information.  The Executive’s obligation to
maintain and not use, disseminate, disclose or publish, or use for her benefit
or the benefit of any Person any Proprietary Information after the Date of
Termination shall continue so long as such Proprietary Information is not, or
has not by legitimate means become, generally known and in the public domain
(other than by means of the Executive’s direct or indirect disclosure of such
Proprietary Information) and continues to be maintained as Proprietary
Information by the Company.  The parties hereby stipulate and agree that as
between them, the Proprietary Information identified herein is important,
material and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).  Notwithstanding anything herein
to the contrary, during the Term and following the Date of Termination, each of
the Executive and the Company shall retain the right to use the seven
“Foundation Principles” described in the Company’s news release, dated as of
January 10, 2005 (with “Communication Is Leadership” having been added in 2008),
without payment of royalties or other consideration, and nothing in this
Agreement shall have any effect on the ownership of such Foundation Principles
as of the Effective Date.

 

7.2                                 Return of Proprietary Information.  Upon
termination of the Executive’s employment with the Company for any reason, the
Executive shall promptly deliver to the Company all Proprietary Information in
the Executive’s possession, including without limitation all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes. 
Notwithstanding anything to the contrary in this Section 7.2 or in Section 7.1,
the Executive shall be entitled to retain and disclose to the Executive’s
counsel, financial or other professional advisors and to the Executive’s
immediate family (provided that such advisors and family members agree to the
restrictions in Section 7.1 with respect to such information): (a) information
showing the Executive’s equity awards or other compensation or relating to
expense reimbursements, (b) copies of employee benefit and compensation plans,
programs, agreements and other arrangements of the Company in which the
Executive was a participant or covered and (c) compensation information that the
Executive reasonably believes the Executive requires for the Executive’s
personal tax preparation.

 

7.3                               Response to Legal Process; Contents of Book. 
Notwithstanding Section 7.1, (a) the Executive may respond to a lawful and valid
subpoena or other legal process relating to

 

13

--------------------------------------------------------------------------------


 

the Company or its business or operations; provided that the Executive shall:
(i) give the Company the earliest possible notice thereof; (ii) as far in
advance of the return date as possible, at the Company’s sole cost and expense,
make available to the Company and its counsel the documents and other
information sought; and (iii) at the Company’s sole cost and expense, assist
such counsel in resisting or otherwise responding to such process, (b) the
Executive’s reporting of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and
rules promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation shall not violate or
constitute a breach of this Agreement, and (c) the disclosure of information,
including Proprietary Information, in the Book (as defined in the
Indemnification and Hold Harmless Agreement by and between Parent and Kip
Tindell, dated as of June 13, 2012) authored by Kip Tindell shall not violate or
constitute a breach of this Agreement.

 

7.4                               Non-Disparagement.

 

(a)                                 The Executive agrees not to disparage the
Company, any of its products or practices, or any of its directors, officers,
agents, representatives, members or Affiliates, either orally or in writing, at
any time; provided that the Executive may confer in confidence with her legal
representatives and make truthful statements as required by law.

 

(b)                                 The Company agrees to instruct the members
of the Board and the executive officers of the Company not to disparage the
Executive, either orally or in writing, at any time; provided that the Company
may confer in confidence with its legal representatives and make truthful
statements as required by law.

 

7.5                                 As used in this Article VII, the term
“Company” shall include the Company (as defined in the preamble hereof), its
parent, related entities, and any of its direct or indirect subsidiaries.

 

ARTICLE VIII.
REMEDIES

 

8.1                                 Acknowledgement; Blue Pencil.  The Executive
acknowledges and agrees that the benefits and payments provided under this
Agreement represent adequate consideration for the Executive’s agreement to be
bound by the restrictive covenants set forth in Articles VI and VII, and that
the Executive’s agreement to be bound by such restrictive covenants is a
material inducement to the Company’s entering into this Agreement.  In the
event, however, that any restrictive covenant set forth in Articles VI or VII
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it is the intention of the Executive and Company that it will be interpreted to
extend only over the maximum period of time for which it may be enforceable,
and/or over the maximum geographical area as to which it may be enforceable
and/or to the maximum extent in all other respects as to which it may be
enforceable, all as determined by such court in such action.

 

14

--------------------------------------------------------------------------------


 

8.2                                 Injunctive Relief.  The Executive
acknowledges and agrees that a breach of the covenants contained in Articles VI
or VII will cause irreparable damage to Company and its goodwill, the exact
amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate.  Accordingly, the
Executive agrees that in the event of a breach of any of the covenants contained
in Articles VI or VII, in addition to any other remedy which may be available at
law or in equity, the Company will be entitled to specific performance and
injunctive relief with any requirement to post a bond.  The Company acknowledges
and agrees that a breach of the covenants contained in Section 7.4(b) will cause
irreparable damage to the Executive, the exact amount of which will be difficult
or impossible to ascertain, and that the remedies at law for any such breach
will be inadequate.  Accordingly, the Company agrees that in the event of a
breach of any of the covenants contained in Section 7.4(b), in addition to any
other remedy which may be available at law or in equity, the Executive will be
entitled to specific performance and injunctive relief without any requirement
to post a bond.

 

ARTICLE IX.
MISCELLANEOUS

 

9.1                                 Assignment.  The Company may assign its
rights and obligations under this Agreement to any entity, including any
successor to all or substantially all the assets of the Company, by merger or
otherwise.  The Executive may not assign her rights or obligations under this
Agreement to any individual or entity.  This Agreement shall be binding upon and
inure to the benefit of the Company, the Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.

 

9.2                                 Governing Law.  This Agreement shall be
governed, construed, interpreted and enforced in accordance with the substantive
laws of the State of New York, without reference to the principles of conflicts
of law of New York or any other jurisdiction, and where applicable, the laws of
the United States.

 

9.3                                 Notices.  Any notice, request, claim,
demand, document and other communication hereunder to any party shall be
effective upon receipt (or refusal of receipt) and shall be in writing and
delivered personally or sent by telex, telecopy, or certified or registered
mail, postage prepaid, as follows:

 

(a)                                 If to the Company:

 

The Container Store Group, Inc.

500 Freeport Parkway

Coppell, TX 75019

ATTN:  General Counsel

 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue

Suite 1000

New York, NY 10022

ATTN:  Howard Sobel; Bradd Williamson

 

15

--------------------------------------------------------------------------------


 

(b)                                 If to the Executive, to the address set
forth in the Company’s records

 

or at any other address as any party shall have specified by notice in writing
to the other party.

 

9.4                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.

 

9.5                                 Entire Agreement.  As of the Effective Date,
the terms of this Agreement and the other agreements and instruments
contemplated hereby or referred to herein are intended by the parties to be the
final expression of their agreement with respect to the employment of the
Executive by the Company and may not be contradicted by evidence of (and
supersede) any prior or contemporaneous agreement (including without limitation
any term sheet or similar agreement entered into between the Company and the
Executive).  The parties further intend that this Agreement shall constitute the
complete and exclusive statement of their terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.

 

9.6                                 Amendments; Waivers.  This Agreement may not
be modified, amended, or terminated except by an instrument in writing, signed
by the Executive and a duly authorized officer of Company and approved by a
majority of the Board, which expressly identifies the amended provision of this
Agreement.  By an instrument in writing similarly executed and approved by a
majority of the Board, the Executive or a duly authorized officer of the Company
may waive compliance by the other party or parties with any provision of this
Agreement that such other party was or is obligated to comply with or perform,
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure to comply or conform. 
No failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

 

9.7                                 No Inconsistent Action.  The parties hereto
shall not voluntarily undertake or fail to undertake any action or course of
action inconsistent with the provisions or essential intent of this Agreement. 
Furthermore, it is the intent of the parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.

 

9.8                                 Construction.  This Agreement shall be
deemed drafted equally by both the parties. Its language shall be construed as a
whole and according to its fair meaning.  Any presumption or principle that the
language is to be construed against any party shall not apply.  The headings in
this Agreement are only for convenience and are not intended to affect
construction or interpretation.  Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary.  Also, unless the context clearly indicates
to the contrary: (a) the plural includes the

 

16

--------------------------------------------------------------------------------


 

singular and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.

 

9.9                                 Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before an arbitrator in New York, New York in
accordance with the Employment Arbitration Rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitration award in
any court having jurisdiction. Notwithstanding the foregoing, (a) the Company
shall be entitled to seek a restraining order or injunction in any court of
competent jurisdiction to prevent any continuation of any violation of the
provisions of Articles VI or VII of this Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without
requiring the Company to post a bond, and (b) the Executive shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Section 7.4(b) of
this Agreement and the Company hereby consents that such restraining order or
injunction may be granted without requiring the Executive to post a bond.  Only
individuals who are: (i) lawyers engaged full-time in the practice of law and
(ii) on the AAA register of arbitrators shall be selected as an arbitrator. 
Within twenty (20) days of the conclusion of the arbitration hearing, the
arbitrator shall prepare written findings of fact and conclusions of law.  It is
mutually agreed that the written decision of the arbitrator shall be valid,
binding, final and non-appealable, provided, however, that the parties hereto
agree that the arbitrator shall not be empowered to award punitive damages
against any party to such arbitration.  The arbitrator shall require the
non-prevailing party to pay the arbitrator’s full fees and expenses or, if in
the arbitrator’s opinion there is no prevailing party, the arbitrator’s fees and
expenses shall be borne equally by the parties thereto.  In the event action is
brought to enforce the provisions of this Agreement pursuant to this
Section 9.9, the non-prevailing parties shall be required to pay the reasonable
attorney’s fees and expenses of the prevailing parties, except that if in the
opinion of the court or arbitrator deciding such action there is no prevailing
party, each party shall pay its own attorney’s fees and expenses.

 

9.10                          Enforcement.  In the event any provision of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect: (a) such provision shall be fully severable; (b) this Agreement
shall be construed and enforced as if such invalid, illegal or unenforceable
provision had never comprised a portion of this Agreement; and (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by such invalid, illegal or unenforceable provision or by its
severance from this Agreement. Furthermore, in lieu of such invalid, illegal or
unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in substance to such invalid, illegal or
unenforceable provision as may be possible and be valid, legal and enforceable.

 

9.11                          Withholding.  The Company shall be entitled to
withhold from any amounts payable under this Agreement any federal, state, local
or foreign withholding or other taxes or

 

17

--------------------------------------------------------------------------------


 

charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

9.12                          Employee Acknowledgment.  The Executive
acknowledges that she has read and understands this Agreement, is fully aware of
its legal effect, has not acted in reliance upon any representations or promises
made by the Company other than those contained in writing herein, and has
entered into this Agreement freely based on her own judgment.

 

9.13                          Section 409A.

 

(a)                                 To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A.  Notwithstanding any
provision of this Agreement to the contrary, in the event that a majority of the
Board determines that any amounts payable pursuant to this Agreement may be
subject to Section 409A, the Company may adopt such amendments to this Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to: (i) exempt such payments from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to such payments or (ii) comply with the requirements of
Section 409A and thereby avoid the application of penalty taxes under
Section 409A; provided that no such amendments, policies, procedures or actions
shall reduce the economic value to the Executive of this Agreement from the
value of this Agreement (without taking into account the effect of Section 409A)
prior to the adoption or taking of such amendments, policies, procedures or
actions.  No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of
Section 409A from the Executive or any other individual to the Company or any of
its Affiliates, employees or agents.

 

(b)                                 To the extent that any installment payments
under this Agreement are deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, for purposes of Section 409A
(including, without limitation, for purposes of Section 1.409A-2(b)(2)(iii) of
the Department of Treasury Regulations), each such payment that the Executive
may be eligible to receive under this Agreement shall be treated as a separate
and distinct payment.

 

(c)                                  To the extent that any reimbursements or
corresponding in-kind benefits provided to the Executive under this Agreement
(including, without limitation, the Health Payment and the Health Gross-Up
Payment) are deemed to constitute “deferred compensation” within the meaning of
Section 409A to the Executive, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred, and in any event in accordance with
Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations.  The
amount of any such payments or expense reimbursements in one calendar year shall
not affect the expenses or in-kind benefits eligible for payment or
reimbursement in any other calendar year, other than an arrangement providing
for the reimbursement of medical expenses referred to in Section 105(b) of the
Code, and the Executive’s right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

 

18

--------------------------------------------------------------------------------


 

9.14                          Cooperation.  During the Term hereof and
thereafter, the Executive shall cooperate with the Company in any disputes with
third parties, internal investigations or administrative, regulatory or judicial
proceedings as reasonably requested by the Company and at the Company’s sole
cost and expense (including, without limitation, the Executive being available
to the Company upon reasonable notice for interviews and factual investigations,
at times and on schedules that are reasonably consistent with the Executive’s
other permitted activities and commitments).

 

9.15                          Indemnification.  To the maximum extent allowed
under applicable law and the Company’s By-Laws and other corporate
organizational documents, in the event that the Executive is a party to any
threatened, pending or completed action, suit or proceeding (other than any
action, suit or proceeding arising under or related to this Agreement or any
other compensation agreement), whether civil, criminal, administrative or
investigative, by reason of the fact that she is or was a director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, the Company shall
indemnify the Executive and hold her harmless against all expenses (including
reasonable and documented attorneys’ fees and costs incurred by the Executive),
judgments, fines and amounts paid in settlement (subject to the Company’s
consent, with such consent not to be unreasonably withheld) actually and
reasonably incurred by her, as and when incurred, in connection with such
action, suit or proceeding; provided that the Executive acted in good faith and
in a manner she reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe her conduct was unlawful.  The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Executive did not act in good faith and in
a manner which she reasonably believed to be in or not opposed to the best
interests of the Company, or that, with respect to any criminal action or
proceeding, the Executive had reasonable cause to believe that her conduct was
unlawful.  The provisions of this Section 9.15 shall not be deemed exclusive of
any other rights of indemnification to which the Executive may be entitled or
which may be granted to her, and it shall be in addition to any rights of
indemnification to which she may be entitled under any policy of insurance. 
These provisions shall continue in effect after Executive has ceased to be an
officer or director of the Company.

 

9.16                          No Mitigation.  The Executive shall have no
obligation to mitigate any payments due hereunder.

 

[Signature Pages Follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

THE CONTAINER STORE GROUP, INC.

 

 

 

 

 

By:

/s/ Melissa Reiff

 

 

Name:

Melissa Reiff

 

 

Title:

President and Chief Operating Officer

 

[TCS Employment Agreement with Jodi Taylor]

 

--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Jodi Taylor

 

 

Jodi Taylor

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release Agreement

 

Jodi Taylor (the “Executive”) agrees for the Executive, the Executive’s spouse
and child or children (if any), the Executive’s heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, hereby forever to release, discharge, and covenant not to sue The
Container Store Group, Inc., a Delaware corporation (the “Company”), the
Company’s past, present, or future parent, affiliated, related, and/or
subsidiary entities, and all of their past and present directors, shareholders,
officers, general or limited partners, employees, agents, and attorneys, and
agents and representatives of such entities, and employee benefit plans in which
the Executive is or has been a participant by virtue of her employment with the
Company, from any and all claims, debts, demands, accounts, judgments, rights,
causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected, which the Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date this release (the “Release”) is executed), arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever, (a) Executive’s employment with the Company or the
termination thereof or (b) Executive’s status as a holder of any securities of
the Company based on any events or circumstances arising or occurring on or
prior to the date this Release is executed, and any and all claims based on,
relating to, or arising under federal, state, or local laws, including without
limitation claims of discrimination, harassment, retaliation, wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, liability in tort, or for violation of public policy, claims of any
kind that may be brought in any court or administrative agency, any claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the Texas
Commission on Human Rights Act, the Texas Anti-Retaliation Act, the Texas Labor
Code, the Sarbanes-Oxley Act, and similar state or local statutes, ordinances,
and regulations; provided, however, notwithstanding anything to the contrary set
forth herein, that this general release shall not extend to (i) benefit claims
under employee pension benefit plans in which the Executive is a participant by
virtue of her employment with the Company or to benefit claims under employee
welfare benefit plans (e.g., claims for medical care, death, or onset of
disability), (ii) accrued and vested benefits under applicable employee benefit
plans, or the Executive’s right to continue or convert coverage under certain
employee benefit plans, in accordance with the terms of those plans and
applicable law; and (iii) any obligation under this Release, or under that
certain Employment Agreement entered into on May 6, 2016 by and between the
Company and the Executive, assumed by any party thereto.

 

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA).  The Executive
understands and warrants that she has been given a period of twenty-one (21)
days to review and consider this Release and such period shall not be affected
or extended by any changes, whether material or

 

--------------------------------------------------------------------------------


 

immaterial, that might be made to this Release.  The Executive is hereby advised
to consult with an attorney prior to executing the Release.  By her signature
below, the Executive warrants that she has had the opportunity to do so and to
be fully and fairly advised by that legal counsel as to the terms of this
Release.  The Executive further warrants that she understands that she may use
as much or all of her twenty-one (21)-day period as she wishes before signing,
and warrants that she has done so.

 

The Executive further warrants that she understands that she has seven (7) days
after signing this Release to revoke the Release by notice in writing to
                                                                                                                                   . 
This Release shall be binding, effective, and enforceable upon both parties upon
the expiration of this seven (7)-day revocation period without              
having received such revocation, but not before such time.

 

*  *  *  *  *

 

The Executive acknowledges and agrees that this Release is a legally binding
document and the Executive’s signature will commit the Executive to its terms. 
Executive acknowledges and agrees that the Executive has carefully read and
fully understands all of the provisions of this Release and that voluntarily
enters into this Release by signing below.  Upon execution, the Executive agrees
to deliver a signed copy of this Release to                            .

 

 

 

 

Jodi Taylor

 

 

 

Date:

 

 

--------------------------------------------------------------------------------

 